Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 or 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 - 12 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mason et al (US 2015/0314523).
With regards to claim 1, Mason teaches an apparatus for applying protective film to a screen of a portable electronic device having a define shape (Abstract) comprising:
A fixing plate suspended above a supporting surface by one or more sidewalls (Figure 2 item 11), the fixing plate having a horizontal top surface and a hole in the horizontal top surface accommodating the shape of the portable electronic device (Figure 2 item 13), where the one or more sidewalls depend downwardly toward the supporting surface from the edges of the hole (as seen in Figure 2)
A protective film assembly (Figure 2 item 21)
A hinge comprising a sheet of flexible material (Figure 2 item 25) having a first end affixed to the fixing plate (Figure 2 item 39) and a second end affixed to a portion of the protective film assembly (Figure 2 item 47)
Regarding the supporting surface supporting both the apparatus and the portable electronic device, Mason illustrates in Figures 4 – 8, 10 and 11 the apparatus being utilized by an operator since it illustrates the operator’s hand, which would inherently require the apparatus be placed on top of a supporting surface that would support both the apparatus and portable electronic device in order to be able to use the apparatus. Alternatively, while Mason fails to explicitly disclose that the supporting surface supports both the apparatus and the portable electronic device, one of ordinary skills in the art would appreciate that the apparatus and the portable device needs to be placed on top of a supporting surface since, in order to applying a protective film on the screen of the portable device, it would require applying some degree of pressure on the film and the screen by way of the apparatus (as seen in Figures 4 – 8, 10 and 11). This cannot be performed without placing the apparatus and portable device on top of a supporting surface.
With regards to claim 2, the teachings of Mason are presented above. Additionally Mason teaches that the apparatus comprises a position limiting plate disposed in at least one corner of the hole (Figure 2 the area in front of item 15).
With regards to claims 3 and 4, the teachings of Mason are presented above. Additionally Mason teaches that the hinge is affixed to an edge and side of the fixing plate (as seen in Figure 2 item 39).
With regards to claim 5, the teachings of Mason are presented above. Mason teaches a method of producing an apparatus for applying protective film to a screen of a portable electronic device with a defined shape (Abstract) comprising:
Forming a fixing plate having a top horizontal surface (Figure 2 item 11), and a hole in the top horizontal surface accommodating the shape of the portable electronic device (Figure 2 item 13), the hole having one or more sidewalls depending from the top horizontal surface and suspending the fixing plate above a supporting surface (as seen in Figure 2).
Forming a protective film assembly (Figure 2 item 21)
Joining said protective film assembly and said fixing plate using a hinge comprising a sheet of flexible material (Figure 2 item 25), the hinge having a first end and a second end, where the first end of the hinge is bonded to one end of the protective film assembly (Figure 2 item 47) and the second end of the hinge is affixed to the fixing plate (Figure 2 item 39)
Regarding the supporting surface supporting both the apparatus and the portable electronic device, Mason illustrates in Figures 4 – 8, 10 and 11 the apparatus being utilized by an operator since it illustrates the operator’s hand, which would inherently require the apparatus be placed on top of a supporting surface that would support both the apparatus and portable electronic device in order to be able to use the apparatus. Alternatively, while Mason fails to explicitly disclose that the supporting surface supports both the apparatus and the portable electronic device, one of ordinary skills in the art would appreciate that the apparatus and the portable device needs to be placed on top of a supporting surface since, in order to applying a protective film on the screen of the portable device, it would require applying some degree of pressure on the film and the screen by way of the apparatus (as seen in Figures 4 – 8, 10 and 11). This cannot be performed without placing the apparatus and portable device on top of a supporting surface.
With regards to claim 6, the teachings of Mason are presented above. Additionally Mason teaches that the method comprises the step of placing position limiting palates in at least one corner of the hole (Figure 2 the area in front of item 15).
With regards to claims 7 and 8, the teachings of Mason are presented above. Additionally Mason teaches that the hinge is affixed to an edge and side of the fixing plate (as seen in Figure 2 item 39).
With regards to claim 9, the teachings of Mason are presented above. Mason teaches a protective film applicator for use with a portable electronic device having a defined shape (Abstract) comprising:
A fixing plate suspended above a supporting surface by one or more sidewalls (Figure 2 item 11), the fixing plate having a hole therein corresponding to the defined shape of the portable electronic device (Figure 2 item 13), where the one or more sidewalls depend from the edges of the hole for a distance corresponding to a thickness of the portable device (as seen in Figure 2)
A protective film assembly (Figure 2 item 21)
A hinge comprising a sheet of flexible material (Figure 2 item 25) having a first end affixed to a portion of the protective film assembly (Figure 2 item 47) and a second end affixed to the fixing plate (Figure 2 item 39).
Regarding the supporting surface supporting both the apparatus and the portable electronic device, Mason illustrates in Figures 4 – 8, 10 and 11 the apparatus being utilized by an operator since it illustrates the operator’s hand, which would inherently require the apparatus be placed on top of a supporting surface that would support both the apparatus and portable electronic device in order to be able to use the apparatus. Alternatively, while Mason fails to explicitly disclose that the supporting surface supports both the apparatus and the portable electronic device, one of ordinary skills in the art would appreciate that the apparatus and the portable device needs to be placed on top of a supporting surface since, in order to applying a protective film on the screen of the portable device, it would require applying some degree of pressure on the film and the screen by way of the apparatus (as seen in Figures 4 – 8, 10 and 11). This cannot be performed without placing the apparatus and portable device on top of a supporting surface.
With regards to claim 10, the teachings of Mason are presented above. Additionally Mason teaches that the hole is substantially rectilinear (as seen in Figure 2) and further comprising a position limiting plate disposed in at least one corner of the hole (Figure 2 the area in front of item 15).
With regards to claims 11 and 12, the teachings of Mason are presented above. Additionally Mason teaches that the hinge is affixed to an edge and side of the fixing plate (as seen in Figure 2 item 39).

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach or suggest that the supporting surface supports both the apparatus and the portable electronic device because, as stated by the Applicant, the supporting surface claimed in the invention is the supporting surface of a table or something similar. The Examiner respectfully disagrees given that the apparatus disclosed by Mason cannot be operated without supporting it on top of a surface, either a table or the hand of an operator. This can be seen in Figures 4 – 8, 10 and 11 of Mason where Mason illustrates one hand of the operator using the apparatus to apply a film on the screen of the device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746